DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 9, and 12-19 are pending in this application.
Response to Amendment
Claim 18 is amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Arnell on 03/21/2022.
The application has been amended as follows: Claim 1 is amended to recite: A circuit breaker, comprising: 
at least one external conductor section from an external conductor supply terminal of the circuit breaker to an external conductor load terminal of the circuit breaker; and 
one neutral conductor section from a neutral conductor terminal of the circuit breaker to a neutral conductor load terminal of the circuit breaker, 
wherein a mechanical bypass switch is arranged in the at least one external conductor section, 
wherein a semiconductor circuit arrangement of the circuit breaker, which semiconductor circuit arrangement comprises a four-quadrant switch, is connected in parallel with the mechanical bypass switch, 

wherein the electronic control unit is configured to operate the mechanical bypass switch and the semiconductor circuit arrangement in a prespecifiable manner,
wherein a voltage-dependent resistor is arranged in parallel with the mechanical bypass switch, 
wherein the semiconductor circuit arrangement has two discrete semiconductor components
wherein a first mechanical disconnector switch is arranged in the at least one external conductor section, 
wherein a second mechanical disconnector switch is arranged in the neutral conductor section,
wherein that the electronic control unit is configured to operate the first mechanical disconnector switch,
wherein the electronic control unit is configured to operate the second mechanical disconnector switch,
wherein the electronic control unit is configured, when turning the circuit breaker on, to operate first the second mechanical disconnector switch to close, then to operate the first mechanical disconnector switch to close, and in a prespecifiable first time thereafter, to turn the semiconductor circuit arrangement on,
wherein the circuit breaker comprises an AC voltage switching device, the circuit breaker further comprising a voltage-measuring device, which is connected to the electronic control unit, 
wherein the electronic control unit is configured to operate the first mechanical disconnector switch and to operate the second mechanical disconnector switch in a prespecifiable second time before a first zero-crossing of an applied mains voltage, and
wherein the second time is substantially half as long as the first time.
mechanical bypass switch.
Claim 7 is cancelled.
Claim 13 is amended to recite: The circuit breaker of claim 1, wherein the electronic control unit is configured, at a second zero-crossing of the mains voltage immediately following the first zero-crossing, to turn the mechanical bypass switch on.
Claim 18 is amended to recite: The circuit breaker of claim 1, wherein the first mechanical disconnector switch is arranged in the at least one external conductor section in series with the mechanical bypass switch.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/03/2022, with respect to claims 1-5, 9, and 12-19 have been fully considered and are persuasive.  The rejection of claims 1-5, 9, and 12-19 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 9, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 9, and 12-19 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially wherein the electronic control unit is configured, when turning the circuit breaker on, to operate first the second mechanical disconnector switch to close, then to operate the first mechanical disconnector switch to close, and in a prespecifiable first time thereafter, to turn the semiconductor circuit arrangement on, wherein the circuit breaker comprises an AC voltage switching device, the circuit breaker further comprising a voltage-measuring device, which is connected to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KEVIN J COMBER/Primary Examiner, Art Unit 2839